Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on August 11, 2021, claims 1, 3, 4, 22, and 23 have been amended, claim 21 has been cancelled; thus claims 1-20 and 22-25 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on September 9, 2021 disclaiming the terminal portion of any patent granted on this Patent Number 10,585,813 and 9,009,374 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn due to the terminal disclaimer filed on September 9, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark D. Simpson (Reg. No. 32,942) on September 9, 2021.
The application has been amended as follows:
In the Claims:
1.  (Currently amended) A system including a server and a portable computer-peripheral apparatus comprising a Universal Serial Bus (USB) connector, the portable computer-peripheral apparatus being able to communicate with a computer terminal the first predefined sequence of key codes including keycodes complying with the HID keyboard standard protocol, wherein the first predefined sequence of key codes includes a Uniform Resource Locator (URL), Unique Identifiers, such as a username and a password, wherein the portable computer­peripheral apparatus enables the computer terminal to communicate with the server that is associated with the URL, and wherein the server is configured to receive the Unique Identifiers from the computer terminal, and wherein the server is configured to process the Unique Identifiers using a server side script executable on the server, to provide customized content corresponding to the Unique Identifiers.

2. (Previously presented) The system as claimed in claim 1, in which the first predefined sequence of key codes automates direct access to content, or initiation of a task or other process.

3. (Previously presented) The system as claimed in claim 1, wherein a second sequence of key codes is transmitted in addition to the first predefined sequence of key codes, following a mechanical interaction with the portable computer-peripheral apparatus.

4. (Previously presented) The system as claimed in claim 1, wherein a second sequence of key codes is transmitted in addition to the first predefined sequence of key codes, following a mechanical interaction with the computer terminal's user-interface.

5. (Previously presented) The system as claimed in claim 1, the portable computer- peripheral apparatus including in addition means of communicating with the computer terminal wirelessly, wherein the first predefined sequence of key codes causes the computer terminal to accept subsequent wireless communication from the portable computer-peripheral apparatus without further manual interaction.

6. (Previously presented) The system as claimed in claim 1, wherein the first predefined sequence of key codes causes the computer terminal to access data at the server.

7. (Original) The system as claimed in claim 6 wherein the server holds personal data such as email information.

8. (Previously presented) The system as claimed in claim 1, in which the first predefined sequence of keycodes include unique data identifying a user or the portable computer-peripheral apparatus.

9. (Original) The system as claimed in claim 6, wherein the server holds content that changes from time-to-time.

10. (Original) The system as claimed in claim 1, wherein the portable computer- peripheral apparatus is in the form of a toy and includes an additional manually operated input.

11. (Original) The system as claimed in claim 1, wherein the portable computer- peripheral apparatus is in the form of a toy and includes a sensor.

12. (Previously presented) The system as claimed in claim 1, wherein the portable computer-peripheral apparatus includes mechanical actuators that move in response to signals from the computer terminal.

13. (Previously presented) The system as claimed in claim 1, the portable computer-peripheral apparatus holding additional data files, wherein the first predefined sequence of key codes causes the computer terminal to access said additional data files.

14. (Previously presented)The system as claimed in claim 1, wherein the portable computer-peripheral apparatus includes a visual representation associated with actions caused by the first predefined sequence of key codes.

15. (Previously presented) The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a web- mail key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal to enable web-mail on the server to be accessed.

16. (Previously presented) The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a toy that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal or to enable web-based story data associated with the toy to be accessed on the server.

17. (Previously presented) The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a music download key that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a media player application running on the computer terminal or to cause that application to initiate or request streaming of a specific track, or a set of tracks to the computer terminal, from the server.

18. (Previously presented) The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a business card from an individual that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open an email application running on the computer terminal or to open a new e-mail message that is automatically completed with recipient data, stored on the portable computer-peripheral apparatus, corresponding to the individual.

19. (Previously presented) The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a drawing tool that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a paint or drawing application running on the computer terminal.

20. (Previously presented) The system as claimed in claim 1, wherein the portable computer-peripheral apparatus is a portable USB compliant apparatus able to operate as a key to a retailer's web site that, when plugged into a computer terminal, sends HID keyboard or CD emulation data to open a browser running on the computer terminal or to automatically open that web site located at the server.

21. (Cancelled)

22. (Currently amended) Method of communication between a portable computer- peripheral apparatus comprising a Universal Serial Bus (USB) connector, and a server, the method comprising the steps of:
(i) the portable computer-peripheral apparatus comprising a Universal Serial Bus (USB) connector, following connection to a computer terminal, initialising or presenting itself as a human interface device (HID)keyboard;
(i1) the portable computer-peripheral apparatus then sending to the computer terminal a first predefined sequence of key codes automatically without manual interaction; the first predefined sequence of key codes including keycodes complying with the human interface device (HID) keyboard standard protocol, wherein the first predefined sequence of key codes includes a Uniform Resource Locator (URL), Unique Identifiers, such as a username and a password, 
(iii) the server, which is associated with the URL, receiving the Unique Identifiers username and the password from the computer terminal, and 
(iv) the server processing the Unique Identifiers using a server side script executing on the server, to provide customized content corresponding to the Unique Identifiers.

23. (Currently amended) A server, configured to communicate with a portable computer- peripheral apparatus comprising a Universal Serial Bus (USB) connector, the portable computer- peripheral apparatus being able to communicate with a computer terminal such that, following connection to the computer terminal, the portable computer-peripheral apparatus initialises or presents itself as a human interface device (HID) keyboard and then sends to the computer terminal a first predefined sequence of key codes automatically without manual interaction; the first predefined sequence of key codes including key codes complying with the HID keyboard standard protocol, wherein the first predefined sequence of key codes includes a Uniform Resource Locator (URL), Unique Identifiers, such as a username and a password, wherein the server is associated with the URL, and is configured to receive the Unique Identifiers from the computer terminal, and wherein the server is configured to process the Unique Identifiers using a server side script executable on the server, to provide customized content corresponding to the Unique Identifiers.

24. (Previously presented) The system as claimed in claim 1, in which the username is a user ID.

25. (Previously presented) The system as claimed in claim 1, in which the first predefined sequence of key codes include unique data authenticating a user or the portable computer- peripheral apparatus.

Allowable Subject Matter
Claims 1-20 and 22-25 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday - Friday 8:00 AM to 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING-YIH SHYU/Primary Examiner, Art Unit 2184